Citation Nr: 1619833	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  03-01 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES
 
1.  What rating is warranted for bilateral foot callus disorder from March 23, 2000?
 
2.  Entitlement to service connection for erectile dysfunction.
 
3.  Entitlement to special monthly compensation based on loss of use of a creative organ.  
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  
 
 
REPRESENTATION
 
Appellant represented by:  Virginia A. Girard-Brady, Attorney
 
 
 

ATTORNEY FOR THE BOARD
 
M. Carsten, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from November 1978 to March 1979.  
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
 
In August 2011, the Board remanded the issue of entitlement to a rating greater than 10 percent for bilateral foot callus disorder.  In June 2015, the Board again remanded this issue, as well as the issues of entitlement to service connection for erectile dysfunction, entitlement to special monthly compensation based on loss of use of a creative organ, and entitlement to a total disability rating based on individual unemployability.  
 
This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  
 
The issues regarding what rating is warranted for bilateral foot callus disorder from March 23, 2000, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against finding that the Veteran's erectile dysfunction had its clinical onset during active service or is otherwise related to service.  
 
2.  The Veteran does not have loss of use of a creative organ due to service-connected disability.  
 
 
CONCLUSIONS OF LAW
 
1.  Erectile dysfunction was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  
 
2.  The criteria for special monthly compensation based on loss of use of a creative organ are not met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A; 38 C.F.R. §§ 3.159, 3.350 (2015).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2013 of the information and evidence needed to complete and substantiate a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The December 2014 statement of the case set forth the regulations pertaining to special monthly compensation.  The claims were most recently readjudicated in the September 2015 supplemental statement of the case.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence.  The claims folder contains available service treatment records, VA medical center records, private medical records, and Social Security Administration records.  
 
The Veteran was provided a VA examination in August 2015.  In October 2015, the attorney argued that the examiner did not provide adequate rationale for the opinion and did not consider the Veteran's lay statements.  The examination report shows the examiner reviewed the claims folder and discussed the Veteran's reports as to the circumstances and initial manifestations of the claimed disorder.  The examiner explained the basis for her opinion, to include a discussion of the disease process and alternate etiologies.  On review, the opinion is adequate and the Board declines to remand for additional opinion.  
 
Analysis
 
Service connection for erectile dysfunction
 
In November 2013, VA denied entitlement to service connection for erectile dysfunction.  The Veteran disagreed and perfected this appeal.  
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).
 
Evidence of record shows a current diagnosis of erectile dysfunction.  The Veteran generally contends this disorder began during his approximately four month period of service.  See February 2016 Appellant's Post-Remand Brief.
 
On enlistment examination in November 1978, the Veteran's genitourinary system was reported as normal on clinical evaluation.  Service treatment records are negative for any complaints or findings of erectile dysfunction.  A March 1979 "Statement of Medical Condition" indicates that he underwent a separation medical examination more than three working days prior to his departure and there had been no change in his medical condition.  The Board is unable to locate a copy of the separation examination. 
 
VA records dated in May 2002 show the Veteran was seen with various complaints, including erectile dysfunction.  He was given a trial of Viagra.  A February 2007 VA record indicates the Veteran was requesting medications for erectile dysfunction and was started on Levitra.  Subsequent VA records show continued diagnosis and that medication was helping.  
 
The Veteran underwent a VA examination in August 2015.  He reported that when being seen at VA he was given Viagra for erectile dysfunction.  He did not recall exactly when that was, but it had been "a long time."  (sic)  He stated that prior to the Viagra he did not have any erection.  With Viagra he was able to achieve an erection and have vaginal penetration.  On physical examination, the testes were abnormal being 1/3 or less of normal size.  Laboratory testing showed low testosterone and prolactin.  The examiner opined as follows:  
 
(The) Veteran was not seen for nor treated for erectile dysfunction while in military service.  There is no medical evidence of treatment for erectile dysfunction until 2002, 23 years after service.  Erectile dysfunction is a multifactorial disease process.  The most common cause of [erectile dysfunction] is advancing age and it is not unusual to see [erectile dysfunction] in a person veteran's age.  Other factors that influence [erectile dysfunction] are hypertension, hyperlipidemia, medications including ones for hypertension and hyperlipidemia, smoking, alcohol use, obesity and sedentary life style.  Veteran has decreased testosterone and prolactin levels.  It is less likely than not that veteran's erectile dysfunction had its clinical onset during service or is related to any in-service disease, event or injury.  
 
In considering the merits of the claim, the Veteran is competent to report erectile dysfunction beginning in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  On review, however, the Veteran's reported history is not consistent with the overall evidence and the Board does not find his statements credible.  In making this determination, the Board is not relying solely on the absence of objective findings in the service records.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).
 
First, the claims folder includes extensive medical evidence since discharge and while the Veteran complained of numerous medical problems and received treatment for various disorders, including hypertension and dyslipidemia, he did not seek treatment for erectile dysfunction until 2002, approximately 23 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom., Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).
 
Second, the Veteran filed an original claim for compensation in November 1983 and filed additional claims in June 1995, October 1998, April 2000 and September 2002.  Never once did he file a claim of entitlement to service connection for erectile dysfunction prior to January 2013.  It is reasonable to assume that if the Veteran was experiencing erectile problems during service or in close proximity thereto, he would have filed a claim for this condition prior to January 2013, particularly since he has filed numerous claims over the years.  
 
The evidence is also against finding that the current diagnosis of erectile dysfunction is related to service.  As set forth above, the VA examiner provided a negative opinion.  The opinion is based on a review of the record and is supported by adequate rationale.  The VA medical opinion is highly probative and the record does not contain competent evidence to the contrary.  
 
In summary, the preponderance of the evidence is against finding that the Veteran's erectile dysfunction had its clinical onset during active service or is otherwise related to same.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  
 
Special Monthly Compensation 
 
In November 2013, VA denied entitlement to special monthly compensation for loss of use of a creative organ.  The Veteran disagreed and perfected this appeal.  
 
Special monthly compensation is a statutory award and is payable at a specified rate if the Veteran has suffered the anatomical loss or loss of use of one or more creative organs as a result of service-connected disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 
 
As set forth above, entitlement to service connection for erectile dysfunction is not warranted.  Although the Veteran is shown to have testicles 1/3 of normal size, see 38 C.F.R. § 3.350(a)(1)(i), this is not shown to be due to service-connected disability.  There is no legal basis to establish entitlement to special monthly compensation based on loss of use of a creative organ and the claim is denied.  
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER
 
Entitlement to service connection for erectile dysfunction is denied.
 
Entitlement to special monthly compensation based on loss of use of a creative organ is denied.  
 
 
REMAND
 
Rating for bilateral foot callus condition
 
In April 2009, VA granted entitlement to service connection for bilateral foot callus condition and assigned a 10 percent rating from March 23, 2000.  The Veteran disagreed with the rating and perfected this appeal.  
 
In the June 2015 remand, the Board directed the RO to submit the claim for a higher rating for bilateral foot callus condition to the Under Secretary for Benefits or Director, Compensation Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  There is no indication this was accomplished and a remand is required.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the claimant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).
 
Total disability rating based on individual unemployability
 
In June 2015, the Board determined that the issue of entitlement to a total disability rating based on individual unemployability was part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran does not currently meet the schedular criteria for a total disability rating under 38 C.F.R. § 4.16(a) (2015), this issue is inextricably intertwined with the rating claim remanded.  Hence, adjudication must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Submit the claim of entitlement to a higher evaluation for bilateral foot callus disorder to the Under Secretary for Benefits or the Director, Compensation Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
 
2.  Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of what rating is warranted for bilateral foot callus disorder from March 23, 2000; and entitlement to a total disability rating based on individual unemployability due to service-connected disability.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


